DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R. §1.111 in response to a non-final office action. Claims 1, 4, 6, 9, 10, 11, 14, 19, 21, 24, 26-30have been amended. Claims 1-30 are subject to examination.

Acknowledgement is made to the Applicant’s amendment to claims 1-26 to obviate the previous Double Patenting to claims 1-26. The previous Double Patenting to claims 1-26 are hereby withdrawn.

Acknowledgement is made to the Applicant’s amendment to claim 29 to obviate the previous 35 U.S.C. 112(f) to claim 29. The previous 35 U.S.C. 112(f) to claim 29 are hereby withdrawn.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 21, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (Meyer hereafter) (US 20150296411 A1) in view of Oyman; Ozgur et al. (Oyman hereafter) (US 20090245159 A1) and in further view of  Brahmi; Nadia et al. (Brahmi hereafter)	(US 20160212596 A1).

Regarding claim 1, Meyer teaches, A method for wireless communication at a user equipment (UE), comprising:
identifying a transmission power requirement  (Cooperative Awareness Message (CAMs) from other vehicles and utilize the information provided in the CAMs for supporting its operator) associated with a vehicle based communication network (Fig 1) when the UE is in communications with a cellular communications network (cellular network) (Meyer; [0011], A vehicle may receive Cooperative Awareness Message (CAMs) from other vehicles and utilize the information provided in the CAMs for supporting its operator… a high transmission rate of the CAMs… For example, the rate of sending CAMs or a transmission power could be adjusted) See Fig 1;
{Examiner construes that from other vehicles utilizing the information provided in the CAMs for supporting its operator by providing guidance,(a high transmission rate). a cellular network implementing a first radio technology, determines data for controlling V2V communication by a second radio technology}
Meyer fails to explicitly teach determining a configuration parameter for multi-cluster communications in the vehicle-based communication network, wherein the determining is based at least in part on the identified transmission power requirement
However, in the same field of endeavor, Oyman teaches, determining a configuration parameter  (configured to depend on the overall cluster distance) for multi-cluster communications (cluster distance 108 from the source cluster 102 to the destination cluster 106) in the vehicle-based communication network (systems, as well as computers within transportation vehicles), wherein the determining is based at least in part on the identified transmission power requirement (includes power spectral density limited transmissions) (Oyman; [0012] … A node, or terminal, may include a variety of home and office devices and systems, as well as computers within transportation vehicles.  A node connected to a network and configured to send and receive network communications… [0015] …the inter-cluster separation 110 may be configured to depend on the overall cluster distance 108 from the source cluster 102 to the destination cluster 106. There are N number of hops for N+1 clusters. As depicted, the source cluster 102 hops to the relay cluster 104 with a first hop 112. In one embodiment, each hop, including the first hop 112, has a hop distance of roughly D/N, where D is the distance between the source terminal 120 and the destination terminal 124, and N is the number of hops … [0020] … there are N+1 clusters … for every N number of hops between the source terminal 120 and the destination terminal 124… [0021-0022] … [0022]… the proposed number of hops and hop distance also includes power spectral density limited transmissions, where each terminal ensures that its transmit signal meets a power spectral density (PSD) constraint)
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Meyer to include the above recited limitations as taught by Oyman in order to  establish the minimum-rate inter-cluster connectivity (Oyman; [0027]).
Meyer-Oyman fails to explicitly teach transmitting a multi-cluster transmission in a set of available cluster resources based at least in part on determining the configuration parameter, wherein the multi-cluster transmission comprises a scheduling assignment (SA) message, and a data message
However, in the same field of endeavor, Brahmi teaches, transmitting a multi-cluster transmission in a set of available cluster resources (the CH broadcasts one or more V2V communication messages) based at least in part on determining the configuration parameter (to indicate the cluster configuration), wherein the multi-cluster transmission comprises a scheduling assignment (SA) message (resources assigned by the CH, e.g., in different time slots) and a data message (Cooperative Awareness Message (CAM)) (Brahmi; [0049] …V2V-CD may send a request to a cluster head (CH) to join the cluster of the CH and thereby become a CM. A resource, in particular time slot… [0050] …In the advertisement phase, the CH broadcasts one or more V2V communication messages to indicate the cluster configuration and the assignment of resources to the CMs…[0051] In the dissemination phase, the V2V-CDs of the cluster transmit V2V communication messages, in particular Cooperative Awareness Message (CAMs). This is accomplished in the resources assigned by the CH, e.g., in different time slots when using TDMA).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Meyer-Oyman to include the above recited limitations as taught by Brahmi in order to manage a cluster comprising the V2V communication device, (Brahmi; [0014]).

Regarding claim 21, Meyer teaches, an apparatus for wireless communications, comprising: 
a processor (Meyer; Fig. 4, processor);
memory in electronic communication with the processor (Meyer; Fig. 4); and
instructions stored in the memory and executable by the processor to cause the apparatus to (Meyer; [0066] ... program code modules for implementing known functionalities of a V2V communication device):
identify a transmission power requirement  (Cooperative Awareness Message (CAMs) from other vehicles and utilize the information provided in the CAMs for supporting its operator) associated with a vehicle based communication network (Fig 1) when the UE is in communications with a cellular communications network (cellular network) (Meyer; [0011], A vehicle may receive Cooperative Awareness Message (CAMs) from other vehicles and utilize the information provided in the CAMs for supporting its operator… a high transmission rate of the CAMs… For example, the rate of sending CAMs or a transmission power could be adjusted) See Fig 1;
{Examiner construes that from other vehicles utilizing the information provided in the CAMs for supporting its operator by providing guidance,(a high transmission rate). a cellular network implementing a first radio technology, determines data for controlling V2V communication by a second radio technology}
Meyer fails to explicitly teach determine a configuration parameter for multi-cluster communications in the vehicle-based communication network, wherein the determining is based at least in part on the identified transmission power requirement
However, in the same field of endeavor, Oyman teaches, determining a configuration parameter  (configured to depend on the overall cluster distance) for multi-cluster communications in the vehicle-based communication network (systems, as well as computers within transportation vehicles), wherein the determining is based at least in part on the identified transmission power requirement (includes power spectral density limited transmissions) (Oyman; [0012] … A node, or terminal, may include a variety of home and office devices and systems, as well as computers within transportation vehicles.  A node connected to a network and configured to send and receive network communications… [0015] …the inter-cluster separation 110 may be configured to depend on the overall cluster distance 108 from the source cluster 102 to the destination cluster 106. There are N number of hops for N+1 clusters. As depicted, the source cluster 102 hops to the relay cluster 104 with a first hop 112. In one embodiment, each hop, including the first hop 112, has a hop distance of roughly D/N, where D is the distance between the source terminal 120 and the destination terminal 124, and N is the number of hops …[0020] … there are N+1 clusters … for every N number of hops between the source terminal 120 and the destination terminal 124… [0021-0022] … [0022]… the proposed number of hops and hop distance also includes power spectral density limited transmissions, where each terminal ensures that its transmit signal meets a power spectral density (PSD) constraint)
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Meyer to include the above recited limitations as taught by Oyman in order to  establish the minimum-rate inter-cluster connectivity (Oyman; [0027]).
Meyer-Oyman fails to explicitly teach transmit a multi-cluster transmission in a set of available cluster resources based at least in part on determining the configuration parameter, wherein the multi-cluster transmission comprises a scheduling assignment (SA) message and a data message
However, in the same field of endeavor, Brahmi teaches, transmit a multi-cluster transmission in a set of available cluster resources based at least in part on determining the configuration parameter (the CH broadcasts one or more V2V communication messages to indicate the cluster configuration), wherein the multi-cluster transmission comprises a scheduling assignment (SA) message (resources assigned by the CH, e.g., in different time slots) and a data message (Cooperative Awareness Message (CAM)) (Brahmi; [0049] …V2V-CD may send a request to a cluster head (CH) to join the cluster of the CH and thereby become a CM. A resource, in particular time slot… [0050] …In the advertisement phase, the CH broadcasts one or more V2V communication messages to indicate the cluster configuration and the assignment of resources to the CMs…[0051] In the dissemination phase, the V2V-CDs of the cluster transmit V2V communication messages, in particular Cooperative Awareness Message (CAMs). This is accomplished in the resources assigned by the CH, e.g., in different time slots when using TDMA).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Meyer-Oyman to include the above recited limitations as taught by Brahmi in order to manage a cluster comprising the V2V communication device (Brahmi; [0014]).

Regarding claim 29, Meyer teaches, an apparatus for wireless communications, the apparatus comprising: 
means for identifying a transmission power requirement  (Cooperative Awareness Message (CAMs) from other vehicles and utilize the information provided in the CAMs for supporting its operator) associated with a vehicle based communication network (Fig 1) when the UE is in communications with a cellular communications network (cellular network) (Meyer; [0011], A vehicle may receive Cooperative Awareness Message (CAMs) from other vehicles and utilize the information provided in the CAMs for supporting its operator… a high transmission rate of the CAMs… For example, the rate of sending CAMs or a transmission power could be adjusted) See Fig 1;
{Examiner construes that from other vehicles utilizing the information provided in the CAMs for supporting its operator by providing guidance,(a high transmission rate). a cellular network implementing a first radio technology, determines data for controlling V2V communication by a second radio technology}
Meyer fails to explicitly teach means for determining a configuration parameter for multi-cluster communications in the vehicle-based communication network, wherein the determining is based at least in part on the identified transmission power requirement
However, in the same field of endeavor, Oyman teaches, determining a configuration parameter  (configured to depend on the overall cluster distance) for multi-cluster communications in the vehicle-based communication network (systems, as well as computers within transportation vehicles), wherein the determining is based at least in part on the identified transmission power requirement (includes power spectral density limited transmissions) (Oyman; [0012] … A node, or terminal, may include a variety of home and office devices and systems, as well as computers within transportation vehicles.  A node connected to a network and configured to send and receive network communications… [0015] …the inter-cluster separation 110 may be configured to depend on the overall cluster distance 108 from the source cluster 102 to the destination cluster 106. There are N number of hops for N+1 clusters. As depicted, the source cluster 102 hops to the relay cluster 104 with a first hop 112. In one embodiment, each hop, including the first hop 112, has a hop distance of roughly D/N, where D is the distance between the source terminal 120 and the destination terminal 124, and N is the number of  hops …[0020] … there are N+1 clusters … for every N number of hops between the source terminal 120 and the destination terminal 124… [0021-0022] … [0022]… the proposed number of hops and hop distance also includes power spectral density limited transmissions, where each terminal ensures that its transmit signal meets a power spectral density (PSD) constraint)
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Meyer to include the above recited limitations as taught by Oyman in order to  establish the minimum-rate inter-cluster connectivity. , (Oyman; [0027]).
Meyer-Oyman fails to explicitly teach means for transmitting a multi-cluster transmission in a set of available cluster resources based at least in part on determining the configuration parameter, wherein the multi-cluster transmission comprises a scheduling assignment (SA) message, and a data message
However, in the same field of endeavor, Brahmi teaches, means for transmitting a multi-cluster transmission in a set of available cluster resources based at least in part on determining the configuration parameter (the CH broadcasts one or more V2V communication messages to indicate the cluster configuration), wherein the multi-cluster transmission comprises a scheduling assignment (SA) message (resources assigned by the CH, e.g., in different time slots) and a data message (Cooperative Awareness Message (CAM)) (Brahmi; [0049] …V2V-CD may send a request to a cluster head (CH) to join the cluster of the CH and thereby become a CM. A resource, in particular time slot… [0050] …In the advertisement phase, the CH broadcasts one or more V2V communication messages to indicate the cluster configuration and the assignment of resources to the CMs…[0051] In the dissemination phase, the V2V-CDs of the cluster transmit V2V communication messages, in particular Cooperative Awareness Message (CAMs). This is accomplished in the resources assigned by the CH, e.g., in different time slots when using TDMA).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Meyer-Oyman to include the above recited limitations as taught by Brahmi in order to manage a cluster comprising the V2V communication device, (Brahmi; [0014]).

Regarding claim 30, Meyer teaches,  A non-transitory computer-readable medium storing code for wireless communications, the code comprising instructions executable to (Meyer; [0065-0066]):
identify a transmission power requirement  (Cooperative Awareness Message (CAMs) from other vehicles and utilize the information provided in the CAMs for supporting its operator) associated with a vehicle based communication network (Fig 1) when the UE is in communications with a cellular communications network (cellular network) (Meyer; [0011], A vehicle may receive Cooperative Awareness Message (CAMs) from other vehicles and utilize the information provided in the CAMs for supporting its operator… a high transmission rate of the CAMs… For example, the rate of sending CAMs or a transmission power could be adjusted) See Fig 1;
{Examiner construes that from other vehicles utilizing the information provided in the CAMs for supporting its operator by providing guidance,(a high transmission rate). a cellular network implementing a first radio technology, determines data for controlling V2V communication by a second radio technology}
Meyer fails to explicitly teach determine a configuration parameter for multi-cluster communications in the vehicle-based communication network, wherein the determining is based at least in part on the identified transmission power requirement
However, in the same field of endeavor, Oyman teaches, determine a configuration parameter  (configured to depend on the overall cluster distance) for multi-cluster communications in the vehicle-based communication network (systems, as well as computers within transportation vehicles), wherein the determining is based at least in part on the identified transmission power requirement (includes power spectral density limited transmissions) (Oyman; [0012] … A node, or terminal, may include a variety of home and office devices and systems, as well as computers within transportation vehicles.  A node connected to a network and configured to send and receive network communications… [0015] …the inter-cluster separation 110 may be configured to depend on the overall cluster distance 108 from the source cluster 102 to the destination cluster 106. There are N number of hops for N+1 clusters. As depicted, the source cluster 102 hops to the relay cluster 104 with a first hop 112. In one embodiment, each hop, including the first hop 112, has a hop distance of roughly D/N, where D is the distance between the source terminal 120 and the destination terminal 124, and N is the number of  hops …[0020] … there are N+1 clusters … for every N number of hops between the source terminal 120 and the destination terminal 124… [0021-0022] … [0022]… the proposed number of hops and hop distance also includes power spectral density limited transmissions, where each terminal ensures that its transmit signal meets a power spectral density (PSD) constraint)
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Meyer to include the above recited limitations as taught by Oyman in order to  establish the minimum-rate inter-cluster connectivity. , (Oyman; [0027]).
Meyer-Oyman fails to explicitly teach transmit a multi-cluster transmission in a set of available cluster resources based at least in part on determining the configuration parameter, wherein the multi-cluster transmission comprises a scheduling assignment (SA) message and a data message
However, in the same field of endeavor, Brahmi teaches, transmit a multi-cluster transmission in a set of available cluster resources based at least in part on determining the configuration parameter (the CH broadcasts one or more V2V communication messages to indicate the cluster configuration), wherein the multi-cluster transmission comprises a scheduling assignment (SA) message (resources assigned by the CH, e.g., in different time slots) and a data message (Cooperative Awareness Message (CAM)) (Brahmi; [0049] …V2V-CD may send a request to a cluster head (CH) to join the cluster of the CH and thereby become a CM. A resource, in particular time slot… [0050] …In the advertisement phase, the CH broadcasts one or more V2V communication messages to indicate the cluster configuration and the assignment of resources to the CMs…[0051] In the dissemination phase, the V2V-CDs of the cluster transmit V2V communication messages, in particular Cooperative Awareness Message (CAMs). This is accomplished in the resources assigned by the CH, e.g., in different time slots when using TDMA).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Meyer-Oyman to include the above recited limitations as taught by Brahmi in order to manage a cluster comprising the V2V communication device, (Brahmi; [0014]).

Claims  2, 9-13,  22, 26, 27, and are rejected under 35 U.S.C. 103 as being unpatentable over Meyer-Oyman-Brahmi in view of Feng et al. (Feng hereafter) (US 20150195827 Al) (IDS provided). 

Regarding claims 2 and 22, Meyer-Oyman-Brahmi teaches, The claim 1 and 21, 
Meyer-Oyman-Brahmi fails to explicitly teach, wherein the transmission power requirement is based at least in part on a parameter obtained from a base station
However, in the same field of endeavor, Feng teaches, wherein the transmission power requirement is based at least in part on a parameter obtained from a base station (Feng; [0101] This V2V communication may be limited to a local area by using appropriate transmission power control. ENodeB may give the maximum power limit for V2V mode e.g. in LAB channels information or in a separate message).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Meyer-Oyman-Brahmi to include the above recited limitations as taught by Feng in order to achieve the fast request and response required in many V2V communication services, (Feng; [0086]).

Regarding claims 9 and 26, Meyer-Oyman-Brahmi teaches, the claim 1 and 21
Meyer-Oyman-Brahmi fails to explicitly teach, further comprising: identifying the configuration parameter based at least in part on preconfigured information, wherein transmitting the multi-cluster transmission is based at least in part on the configuration parameter
However, in the same field of endeavor, Feng teaches identifying the configuration parameter based at least in part on preconfigured information, wherein transmitting the multi-cluster transmission is based at least in part on the configuration parameter (Feng; [0087] … eNodeB reserves radio resources specifically for local V2V services and communicates the active V2V services list and profiles to vehicles…[0089] The profiles may include configurations in time and frequency domains like timeslots, carrier frequency, and bandwidth and other QoS parameters like transmission power limit).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Meyer-Oyman-Brahmi to include the above recited limitations as taught by Feng in order to achieve the fast request and response required in many V2V communication services, (Feng; [0086]).

Regarding claim 10, Meyer-Oyman-Brahmi teaches,   the method of claim 9, 
Meyer fails to explicitly teach, further comprising: accessing the preconfigured information based at least in part on the configuration parameter
However, in the same field of endeavor, Feng teaches accessing the preconfigured information based at least in part on the configuration parameter (Feng; [0092] … By maintaining a copy of current V2V services profiles in its local storage, a vehicle may further speed up the service setup without waiting for the resources allocation from eNodeB or measuring channels to determine the reasonability of V2V communication).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Meyer-Oyman-Brahmi to include the above recited limitations as taught by Feng in order to achieve the fast request and response required in many V2V communication services, (Feng; [0086]).

Regarding claims 11 and 27, Meyer-Oyman-Brahmi teaches The claim 1 and 21
Meyer-Oyman-Brahmi fails to explicitly teach further comprising:
ranking one or more clusters associated with the set of available cluster resources according to a received energy level associated with each cluster; and
selecting a cluster resource from a subset of available clusters based at least in part on the ranking for each cluster, wherein the multi-cluster transmission is transmitted using the selected cluster resource.
However, in the same field of endeavor, Feng teaches, ranking one or more clusters associated with the set of available cluster resources according to a received energy level associated with each cluster (Feng; [0103]... 4 LAB channels of each 5 MHz are allocated to a total 20 MHz band) according to a received energy level associated with each cluster (Feng; [0101] ENodeB may give the maximum power limit for V2V mode e.g. in LAB channels information or in a separate message); and
selecting the cluster resource from a subset of available clusters based at least in part on the ranking for each cluster (Feng; [0102]... vehicle 106 decides to use LAB ch.sub.-l to provide a safety alerting service to surrounding vehicles. Vehicles 104,108 and 110 may try to monitor the safety alerting service on LAB ch.sub.-l) wherein the multi-cluster transmission is transmitted using the selected cluster resource (Feng; [0107] By receiving the LAB channels information, all vehicles can determine the corresponding LAB channels respectively according to their LAS service types each of them is interested in).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Meyer-Oyman-Brahmi to include the above recited limitations as taught by Feng in order to achieve the fast request and response required in many V2V communication services, (Feng; [0086]).

Regarding claim 12, Meyer-Oyman-Brahmi teaches The method of claim 11, 
Meyer-Oyman-Brahmi fails to explicitly teach wherein the ranking of each cluster is performed for a subframe
However, in the same field of endeavor, Feng teaches, wherein the ranking of each cluster is performed for a subframe (Feng; [0138-0149] … a new channel (referred to as physical urgent-broadcasting channel, PUBCH) is defined for urgent message delivery with slot division inside a subframe… there are many kinds of urgent events, e.g.: collision warnings; Lane change assistance;  Overtaking vehicle warning; Pre-crash warning; Emergency vehicle warning; Traffic conditions warning; Signal violation warning; Control loss warning).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Meyer to include the above recited limitations as taught by Feng in order to achieve the fast request and response required in many V2V communication services, (Feng; [0086]).

Regarding claim 13, Meyer-Oyman-Brahmi-Feng teaches The method of claim 11, 
Meyer-Oyman-Brahmi fails to explicitly teach further comprising:
identifying a subset count identifying a number of clusters in the subset of available clusters being used for the multi-cluster transmission; and
using at least one of an indication received from a base station or a preconfigured indication to select the cluster resource.
However, in the same field of endeavor, Feng teaches, identifying a subset count (Feng; [0109] Vehicles 104 and 110 can both receive data service on LAB Ch.sub.-l from vehicle 106, but vehicle 108 cannot get the service because it is in a different local area) identifying a number of clusters in the subset of available clusters (vehicles 104,106 and 110) being used for the multi-cluster transmission (Feng; [0105]... steps to set up the V2V LAS session among vehicles 104,106 and 110); and
using at least one of an indication received from a base station (Feng; [0107] By receiving the LAB channels information, all vehicles can determine the corresponding LAB channels ... vehicle 106 decides to use LAB ch.sub.-l to provide a safety alerting service) or a preconfigured indication to select the cluster resource.
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Meyer-Oyman-Brahmi to include the above recited limitations as taught by Feng in order to achieve the fast request and response required in V2V communication services (Feng; [0086].

Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer-Oyman-Brahmi in view of Alam et al. (Alam hereafter) (US 20130329631 A1).

Regarding claims 3 and 23, Meyer-Oyman-Brahmi teaches, the claim 1 and 21
Meyer-Feng fails to explicitly teach further comprising: identifying the transmission power requirement based at least in part on a location parameter of the UE when there is a failure to communicate with the cellular communications network 
However, in the same field of endeavor, Alam teaches, identifying the transmission power requirement based at least in part on a location parameter of the UE when there is a failure to communicate with the cellular communications network (Alam; [0056]… time of flight is measured and tracked with timing advance (TA) signaling, etc. TA values are proportional to the total distance … a much higher TA will result in a corresponding boost in transmit power to compensate for the farther distance between transmitter and receiver).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Meyer-Oyman-Brahmi-Feng to include the above recited limitations as taught by Alam in order to boost in transmit power to compensate for the farther distance (Alam; [0056]).

Claims  4, 14, 24, and  28 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer-Oyman-Brahmi  in view of Sagae et al. (Sagae hereafter) (US 20140269601 Al) (IDS provided)

Regarding claims 4 and 24, Meyer-Oyman-Brahmi teaches, The claim 1 and 21
Meyer-Oyman-Brahmi fails to explicitly teach receiving a message from a base station that conveys an indication of a configuration parameter, wherein transmitting the multi-cluster transmission is based at least in part on the configuration parameter.
However, in the same field of endeavor, Sagae teaches receiving a message from a base station that conveys an indication of a configuration parameter, (Sagae; [0047] the radio base station eNB transmits the "RRC Reconfiguration" to notify the mobile station UE of a network signaling value for multi-cluster communication in a band supported), wherein transmitting the multi-cluster transmission is based at least in part on the configuration parameter(Sagae; [0047] … and transmits the scheduling signal for causing the mobile station UE to perform multi-cluster communication).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Meyer-Oyman-Brahmi to include the above recited limitations as taught by Sagae in order to perform multi-cluster communication (Sagae; [0047]].

Regarding claims 14 and 28, Meyer-Oyman-Brahmi teaches The claim 1 and 21, 
Meyer-Oyman-Brahmi fails to explicitly teach further comprising: transmitting the SA message as an indication of a cluster resource selected from a subset of available clusters, wherein the multi-cluster transmission is transmitted using the selected cluster resource;
transmitting the data message as the multi-cluster transmission
However, in the same field of endeavor, Sagae teaches  further comprising: transmitting the SA message as an indication of a cluster resource selected from a subset of available clusters, (Sagae; [0043-0047] The scheduling unit 13 is configured to perform scheduling processing for the mobile station UE in the "Connected state" in the cell under the control of the radio base station eNB,… notify the mobile station UE of a network signaling value for multi-cluster communication in a band supported) wherein the multi-cluster transmission is transmitted using the selected cluster resource (Sagae; [0047] … the radio base station eNB in step S1002, and transmits the scheduling signal for causing the mobile station UE to perform multi-cluster communication in step S1003); and
transmitting the data message as the multi-cluster transmission (Sagae; [0049] … the mobile station UE performs multi-cluster communication in the band supported).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Meyer-Oyman-Brahmi to include the above recited limitations as taught by Sagae in order to perform multi-cluster communication (Sagae; [0047]].


Claims  5-8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer-Oyman-Brahmi-Sagae-Feng

Regarding claim 5, Meyer-Oyman-Brahmi- Sagae teaches, The method of claim 4, 
Meyer-Oyman-Brahmi-Sagae fails to explicitly teach, further comprising:  wherein the message is received during a radio resource control (RRC) setup exchange
However, in the same field of endeavor, Feng teaches further comprising:  wherein the message is received during a radio resource control (RRC) setup exchange (Feng; [0166] The decryption key used for decrypting the encrypted resource indication for V2V services may be notified by e.g. a new unicast RRC message ").
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Meyer-Oyman-Brahmi-Sagae to include the above recited limitations as taught by Feng in order to achieve the fast request and response required in many V2V communication services, (Feng; [0086]).

Regarding claim 6, Meyer-Oyman-Brahmi-Sagae teaches, The method of claim 4, 
Meyer-Oyman-Brahmi-Sagae fails to explicitly teach, wherein the indication of the configuration parameter identifies the set of available cluster resources
However, in the same field of endeavor, Feng teaches wherein the indication of the configuration parameter identifies the set of available cluster resources (Feng; [0105-0106] Step 1: all vehicles start from the cellular mode. They receive the LAB channels information 211 from the corresponding eNodeB 102) (See fig.3).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Meyer-Oyman-Brahmi-Sagae to include the above recited limitations as taught by Feng in order to achieve the fast request and response required in many V2V communication services, (Feng; [0086]).

Regarding claim 7, Meyer-Oyman-Brahmi-Feng- Sagae teaches, The method of claim 6,
Meyer-Oyman-Brahmi-Sagae fails to explicitly teach, wherein the set of available cluster resources comprises a plurality of clusters, each cluster of the plurality of clusters comprising a common bandwidth parameter
However, in the same field of endeavor, Feng teaches wherein the set of available cluster resources comprises a plurality of clusters, each cluster of the plurality of clusters comprising a common bandwidth parameter (Feng; [0098] …  The LAB channels information may include the active LAS list and the profiles in time and frequency domains like timeslots, carrier frequency and bandwidth…).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Meyer-Oyman-Brahmi-Sagae to include the above recited limitations as taught by Feng in order to achieve the fast request and response required in many V2V communication services, (Feng; [0086]).

Regarding claim 8 and 25, Meyer-Oyman-Brahmi-Feng-Sagae teaches, The claim 4 and 24
Meyer-Oyman-Brahmi-Sagae fails to explicitly teach, wherein the indication of the configuration parameter is received via a broadcast transmission from the base station 
However, in the same field of endeavor, Feng teaches wherein the indication of the configuration parameter is received via a broadcast transmission from the base station (Feng; [0098] In cellular mode, according to some embodiments, an eNodeB may regularly broadcast LAB channels information for V2V LASs).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Meyer-Oyman-Brahmi-Sagae to include the above recited limitations as taught by Feng in order to achieve the fast request and response required in many V2V communication services, (Feng; [0086]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer-Oyman-Brahmi-Sagae in view of HE et al. (HE hereafter) (US 20170338986 A1).

Regarding claim 15, Meyer-Oyman-Brahmi-Sagae teaches The method of claim 14, 
wherein the SA message and the data message are transmitted at different transmit power levels.
However, in the same field of endeavor, HE teaches wherein the SA message and the data message are transmitted at different transmit power levels (HE; [0050] …allocating different transmit power levels to the reference signal and the data and/or control signal).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Meyer-Oyman-Brahmi -Sagae to include the above recited limitations as taught by HE in order to adapt the signal information for different channel conditions  (HE; [0050]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable  over Meyer-Oyman-Brahmi Sagae-He in view of Novlan et al. (Novlan hereafter) (US 20160295624 A1) (IDS provided).

Regarding claim 16, Meyer-Oyman-Brahmi-Sagae-He teaches, The method of claim 15, 
Meyer-Oyman-Brahmi-Sagae-He fails to explicitly teach further comprising:
transmitting the SA message and the data message at different transmit power levels based at least in part on a parameter received from a base station during a radio resource configuration (RRC) setup procedure
However, in the same field of endeavor, Novlan teaches transmitting the SA message and the data message at different transmit power levels based at least in part on a parameter received from a base station (Novlan; [0095] ...V2V UE sends an authorization message to a managing entity (such as eNB or V2X server) and potentially receives an authorization confirmation message in return in addition to necessary security keys or unique device identifiers and group identifiers ... the V2V authorization may utilize a combination of keys, IDs, and messages based on network-specific parameters) during a radio resource configuration (RRC) setup procedure (Novlan; [0100]... configuration of the parameters may be performed using the same or different higher-layer control message).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Meyer-Oyman-Brahmi-Sagae-He to include the above recited limitations as taught by Novlan in order to transmit control and data messages (Novlan; [0096]).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer-Oyman-Brahmi-Sagae-Novlan.

Regarding claim 17, Meyer-Oyman-Brahmi-Sagae teaches, the method of claim 14, 
Meyer-Oyman-Brahmi-Sagae fails to explicitly teach wherein the SA message and the data message are transmitted at a same transmit power levels.
However, in the same field of endeavor, Novlan teaches  wherein the SA message and the data message are transmitted at a same transmit power levels (Novlan; [0128] …multiple SA and data transmissions are FDMed in the same subframe using separate resource pools for SA and data for V2V communication).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Meyer-Oyman-Brahmi-Sagae to include the above recited limitations as taught by Novlan in order  to transmit control and data messages (Novlan; [0096]).

Regarding claim 18, Meyer-Oyman-Brahmi-Sagae teaches, the method of claim 14, 
Meyer-Oyman-Brahmi-Sagae fails to explicitly teach, further comprising:
transmitting the SA message and at least a portion of the data message in the same cluster
However, in the same field of endeavor, Novlan teaches, transmitting the SA message and at least a portion of the data message in the same cluster (Novlan; [0101] In one example of resource 
allocation in a reserved or shared pool, a V2V UE that is attempting to transmit a SA and/or related
 data transmission may first monitor an SA pool and may additionally decode transmissions from other V2V UEs in a range).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Meyer-Oyman-Brahmi-Sagae to include the above recited limitations as taught by Novlan in order  to transmit control and data messages (Novlan; [0096]).

Regarding claim 19, Meyer-Feng Sagae teaches, The method of claim 14, 
Meyer-Oyman-Brahmi-Sagae fails to explicitly teach, further comprising:
selecting the cluster resource for transmitting the SA message based at least in part on a configuration parameter, wherein transmitting the multi-cluster transmission is based at least in part on the configuration parameter
However, in the same field of endeavor, Novlan teaches, selecting the cluster resource for transmitting the SA message based at least in part on the configuration parameter (Novlan; [0101] …resource allocation in a reserved or shared pool, a V2V UE that is attempting to transmit a SA and/or related data transmission may first monitor an SA pool and may additionally decode transmissions from other V2V UEs in a range), wherein transmitting the multi-cluster transmission (a set of V2V UEs) is based at least in part on the configuration parameter (received signal strength threshold) (Novlan; [0103] … a V2V UE determines a set of V2V UEs from which to send and receive control and data messages…an association may be performed based upon a received signal strength threshold with one or more communication channels or signals).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Meyer-Oyman-Brahmi-Sagae to include the above recited limitations as taught by Novlan in order  to transmit control and data messages (Novlan; [0096]).

Regarding claim, 20, Meyer-Oyman-Brahmi-Sagae teaches, The method of claim 14, 
Meyer-Oyman-Brahmi-Sagae fails to explicitly teach, wherein the scheduling assignment (SA) message is transmitted in any cluster within the selected cluster resource.
However, in the same field of endeavor, Novlan teaches wherein the scheduling assignment (SA) message is transmitted in any cluster within the selected cluster resource (Novlan; [0102] … a multivariate function may be applied when selecting the SA/data allocation with multiple weighted inputs for different metrics including measurement, traffic type/priority, and location).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to create the invention of Meyer-Oyman-Brahmi-Sagae to include the above recited limitations as taught by Novlan in order to transmit control and data messages (Novlan; [0096]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached on Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.T/Examiner, Art Unit 2416  


/AJIT PATEL/Primary Examiner, Art Unit 2416